Citation Nr: 1806727	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  11-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right arm disorder, to include forearm injury residuals and lateral epicondylitis (tennis elbow).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to December 2008, with additional service as a reservist.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has expanded the Veteran's claim on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was initially remanded by the Board in March 2016 for an addendum to a September 2009 VA examination to determine if the Veteran's right arm disorder is related to service.  At the time, the Board stated that if a new physical evaluation was necessary, one should be arranged.  As a result of the Board's remand, a request was initiated by VA to obtain an in-person examination.  The claims file reflects that VA sent the Veteran a letter in June 2016 to schedule a VA examination, but the Veteran had not contacted VA.  As a result, the Veteran was not scheduled for a VA examination and his claim was again denied.

In its February 2017 decision, the Board found that there was no indication in the record that the Veteran was actually scheduled for the requested examination, and if he was so scheduled, that he was informed in writing.  As a result, the Board remanded the claim again to obtain additional treatment records and to schedule the Veteran for a VA examination.  The record contains a May 2017 internal diary entry that there had been no contact from the Veteran regarding scheduling.  However, similar to before, there was no clear evidence in the record documenting the actual attempts to contact the Veteran.  In an August 2017 Supplemental Statement of the Case, VA once again denied the claim as the Veteran did not show up for a June 2017 VA examination.  

In its January 2018 brief, the Veteran's representative asserts that absent documentation that the Veteran was notified of an examination, the RO cannot find that he missed his examination without good cause.  The Board agrees and finds that to ensure substantial compliance with its previous remand instructions, the Board is required to again remand the Veteran's claim for a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

VA's attempts to reach out to the Veteran must be explicitly included in the record.  VA should also consider reaching out to the Veteran's representative if it is deemed appropriate.  If the Veteran does not respond or does not show up for the VA examination, the Veteran's claim will be adjudicated with the evidence already in the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from any VA facility or private provider from which the Veteran has received treatment.

2.  Contact the Veteran, and if appropriate, their representative to schedule a VA right upper extremity examination in order to determine the nature and etiology of recurrent right upper extremity disorder and its relationship, if any, to active service.  

VA should document any and all attempts to contact the Veteran and his representative whether via mail, email, phone calls, or other means.  The record of these attempts should be added to the claims file.

3.  If VA is able to successfully schedule an examination and the Veteran appears for his examination, the examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent right upper extremity disorder had its onset during active service; is related to the Veteran's in-service right upper extremity complaints; or otherwise originated during active service. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided.

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be provided.  The claims file should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




